Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 1 of 12 PageID# 1862




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

  UNITED STATES OF AMERICA,

  v.                                                        Criminal Action No. 3:11cr156

  CHRISTOPHER DION HARRIS,

                        Defendant.

                                   MEMORANDUM OPINION

         This matter comes before the Court on Defendant Christopher Dion Harris’s Motion for

  Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motion”). (ECF

  No. 194.) Counsel for Harris filed a Supplemental Memorandum. (ECF No. 201.) The United

  States responded in opposition (the “Opposition”). (ECF No. 202.) Harris filed a reply (the

  “Reply”). (ECF No. 203.) The matter is ripe for disposition. The Court dispenses with oral

  argument because the materials before it adequately present the facts and legal contentions, and

  argument would not aid the decisional process. For the reasons that follow, the Court will deny

  the Motion for Compassionate Release.

                                          I. Background

         On January 3, 2012, the United States named Harris as a defendant in a one-count

  Criminal Information for Conspiracy to Distribute and Possess with the Intent to Distribute 100

  Grams or More of Heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846, beginning

  in August 2009, and continuing through September 2011. (ECF No. 45.) That same day, Harris

  entered a guilty plea to the Criminal Information. (Plea Agr. ¶ 1, ECF No. 58.) The Statement

  of Facts further explained that on May 17, 2011, law enforcement officials searched an

  apartment in Richmond, Virginia and recovered three firearms, a 20-ton hydraulic press
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 2 of 12 PageID# 1863




  containing approximately 900 grams of heroin, multiple blenders, cutting agents, and cell

  phones. (Statement of Facts 1–2, ECF No. 59.) During the search, Harris was present in the

  apartment and arrested. (Id.) The Parties stipulated in the signed Statement of Facts that Harris

  “conspired with others to distribute and possess with the intent to distribute 913.2 grams of

  heroin, a schedule I controlled substance.” (Id. 2.)

         Prior to sentencing, a Probation Officer determined that Harris, along with codefendant

  Walter Mitchell, “had their brothers contact and intimidate a prospective witness following their

  arrest on the instant offense in order to deter [the witness] from testifying against them.”

  (Presentence Investigation Report (“PSR”) ¶ 33, ECF No. 196.) After the Probation Officer

  applied an obstruction adjustment pursuant to U.S.S.G. § 3C1.1 and a two-level increase for

  possessing a dangerous weapon, Harris faced a total offense level of 34. (Id. 40; Sent’g Pos. 7,

  ECF No. 86.)

         The Probation Officer also determined based on Harris’s prior convictions that his

  criminal history designated him a career offender. 1 (PSR 41–43.) Based on his career-offender

  status, which placed him in Criminal History Category VI, Harris faced a Sentencing Guidelines

  range of 210 to 262 months’ imprisonment. (PSR 34; Sent’g Pos. 13, ECF No. 86.) Absent his

  career offender status, Harris would have been placed in Criminal History Category V based on

  his criminal history points. (PSR 44.)




         1
           The PSR states that Harris constitutes a career offender based on “a prior felony
  controlled substance conviction and two convictions of a crime of violence.” (Id. ¶ 64.) The
  PSR lists prior Virginia convictions for: (1) malicious wounding; (2) robbery; (3) voluntary
  manslaughter; (4) possession of cocaine; and, (5) possession of cocaine with intent to distribute.
  (PSR 14–26.) The Parties do not identify which prior convictions constitute predicate offenses
  for Harris’s career offender status, nor do they contend that any change in precedent case law
  since Harris’s 2011 conviction has changed this status.
                                                    2
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 3 of 12 PageID# 1864




         At sentencing, the Court determined the drug quantity, applied the obstruction

  enhancement, and recognized the presence of firearms at the scene of the crime, confirming

  Harris’s total offense level of 34. (Sent. Tr. 48–49, ECF No. 106.) The Court also observed that

  Harris played a lesser role in the conspiracy compared to his codefendants. (Id.) After finding

  that the career-offender enhancement skewed Harris’s Guidelines range, the Court sentenced him

  to 192 months of imprisonment—18 months below the low end of the Guidelines range—and

  four years of supervised release. (Id. 50–54; J. 2–3, ECF No. 97.) Harris did not appeal. Harris

  later sought postconviction relief through filing a 28 U.S.C. § 2255 motion, which this Court

  denied. (ECF Nos. 158, 168, 169.) The Court later reduced Harris’s sentence to 150 months’

  imprisonment. (ECF No. 137.)

         Harris is currently housed at USP Lee. The Bureau of Prisons (“BOP”) states that Harris

  will be moved to a residential reentry center in July 2021, and that he will be released roughly

  six months later, on January 9, 2022. See Bureau of Prisons, Fed. Inmate Locator,

  https://www.bop.gov/inmateloc/. As of December 21, 2020, the BOP currently reports that 171

  inmates at USP Lee have tested positive for COVID-19. See Bureau of Prisons, COVID-19

  Coronavirus, https://www.bop.gov/coronavirus/.

         On September 22, 2020, Harris submitted a request for compassionate release to the

  Warden of USP Lee. (Supp. Mem. 3, ECF No. 201.) On September 28, 2020, the Warden

  denied that request. (Id. 3, ECF No. 201-3.) On October 19, 2020, Harris filed the instant

  Motion for Compassionate Release. (Mot., ECF No. 194.) Thereafter, Counsel for Harris filed a

  Supplemental Memorandum with exhibits in support. (ECF No. 201.)

         In the Motion and Supplemental Memorandum, Harris describes the current public health

  crisis caused by COVID-19. (See e.g., Mot. 1–3; Supp. Mem. 3–14.) Harris, currently forty-



                                                   3
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 4 of 12 PageID# 1865




  seven-years old, contends that he suffers from “obesity and hypertension, placing him at elevated

  risk of severe complications or death should he contract COVID-19, which is present at USP Lee

  where he is incarcerated.” (Supp. Mem. 1.) Harris avers that “during his incarceration, [he] has

  made substantial rehabilitative efforts, which include obtaining his GED and earning the

  opportunity to work in food service.” 2 (Id.) Harris also emphasizes “that he has not received a

  disciplinary infraction” in nine years. (Id.) Harris proposes living with his mother in Richmond,

  Virginia upon release, in a four bedroom house that allows for greater social distancing. (ECF

  No. 201-4.)

           The United States opposes Harris’s request for compassionate release, arguing that no

  extraordinary or compelling reasons exist to support his request because the record does not

  adequately support his claims of obesity and hypertension. (Opp’n 10, ECF No. 202.) The

  United States criticizes Harris for failing to provide “independent or medical documentation to

  confirm his weight.” (Id.) The United States similarly faults Harris for lacking “medical

  diagnoses or additional blood pressure readings to back up his contention” that he suffers from

  hypertension. (Id. 11.) In any event, the United States argues that the Court should not grant

  Harris compassionate release because he “possess[ed] with the intent to distribute over 913

  grams of heroin, inside a hydraulic press, with three firearms in the near vicinity, [so he] must be

  considered a dangerous gun-toting drug dealer who still poses a threat the community.” (Id. 15.)

  The United States also notes that Harris has a prior adult conviction “for Voluntary Manslaughter

  and Use of a Firearm in a Commission of a Murder in 1995 in Richmond City Circuit Court.” 3



           2
               The PSR reflects that Harris first obtained his GED in 1998 while in state prison. (PSR
  ¶ 92.)
           3
           For this argument the United States cites paragraph 45 in Harris’s PSR. As the PSR
  explains, Harris “was indicted for Murder of Richard DeWayne Smalls and Use of a Firearm in
                                                     4
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 5 of 12 PageID# 1866




  (Id. 16.) “Based on the number of prior convictions, the nature of the convictions, and his

  recidivist behavior,” the United States asserts that “the defendant has no respect for the law and

  is strongly in need of deterrence.” (Id. 17.)

         On December 21, 2020, Counsel for Harris filed a supplement to his Motion (the

  “Supplement”), providing medical records that confirm Harris’s weight categorizes him as

  obese. (Supp. 2, ECF No. 205.) The Supplement also explains that USP Lee is currently

  experiencing a COVID-19 outbreak. (Id.) The United States has not responded to the

  Supplement.

         II. Legal Standard: Compassionate Release Under the First Step Act of 2018

         In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

  opportunity to directly petition the courts for compassionate release under 18 U.S.C.

  § 3582(c)(1)(A). 4 Prior to the First Step Act in 2018, the BOP had the sole authority to petition



  the Commission of the Murder of Richard DeWayne Smalls, but . . . the jury found him guilty of
  Voluntary Manslaughter [rather] than Murder.” (PSR ¶ 45.) See also Jenkins v. Commonwealth,
  423 S.E.2d 360, 368 (1992) (“To reduce homicide from murder to voluntary manslaughter, the
  killing must have been done in the heat of passion and upon reasonable provocation.” (quoting
  Barrett v. Commonwealth, 341 S.E.2d 190, 192 (Va. 1986))); Rhodes v. Commonwealth, 583
  S.E.2d 773, 775 (Va. Ct. App. 2003) (“A killing done in the heat of passion and upon reasonable
  provocation will reduce a homicide from murder to voluntary manslaughter.”).
         4
             Section 3582(c)(1)(A) states:

         The court may not modify a term of imprisonment once it has been imposed except
         that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
         by the warden of the defendant’s facility, whichever is earlier, may reduce the term
         of imprisonment (and may impose a term of probation or supervised release with
         or without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent they are applicable, if it finds that—


                                                   5
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 6 of 12 PageID# 1867




  the court for sentence modifications on compassionate release grounds. Coleman v. United

  States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of

  the First Step Act, criminal defendants may petition courts on their own initiative to modify their

  sentences if “extraordinary and compelling reasons warrant such a reduction.” Id. (quoting 18

  U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts must consider the factors set

  forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and

  other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397–98 (4th Cir.

  2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in

  the context of a sentence reduction sought pursuant to § 3582(c)(2)). However, a petitioner’s

  rehabilitation alone does not provide sufficient grounds to warrant a sentence modification. 28

  U.S.C. § 994(t).

         A.      Exhaustion of Administrative Remedies

         Although the Court generally cannot “modify a term of imprisonment once it has been

  imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant

  has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

  motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

  warden of the defendant’s facility, whichever is earlier. . . .” 18 U.S.C. § 3582(c)(1)(A); see also

  United States v. McCoy, No. 20-6821, 2020 WL 7050097, at *8 (4th Cir. Dec. 2, 2020)

  (“Congress, aware of the BOP’s history of extensive delays, also provided a ‘30-day lapse’

  alternative, under which a defendant may proceed directly to district court if his [or her] request



                 (i) extraordinary and compelling reasons warrant such a reduction . . . and
                 that such a reduction is consistent with applicable policy statements issued
                 by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A).
                                                   6
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 7 of 12 PageID# 1868




  is not acted on within that time.”). “Accordingly, a petitioner seeking compassionate release is

  generally required to exhaust his or her administrative remedies prior to bringing a motion before

  the district court.” Casey v. United States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May

  6, 2020).

         The court may waive the exhaustion requirement, however, in certain circumstances.

  United States v. Jones, No. 3:11cr249, ECF No. 47, at *2–3 (E.D. Va. Apr. 3, 2020) (Lauck, J.).

  Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”

  “‘exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of

  agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.

  3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.

  United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

         Throughout the country, courts have found the coronavirus pandemic, combined with a

  vulnerable defendant with underlying health conditions, implicates all three exceptions justifying

  a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,

  332–33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions

  warrant a waiver of exhaustion requirements because of the ongoing risk of infection while

  incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the

  exhaustion requirement because exhaustion would be futile as defendant would not see thirty

  days lapse before his release date).




                                                   7
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 8 of 12 PageID# 1869




         B.        Courts Must Find Extraordinary and Compelling Reasons Justifying
                   Compassionate Release______________________________________

         As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

  terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if

  “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

  The United States Sentencing Commission further defines “extraordinary and compelling

  reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cr00073, ECF No.

  109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive

  categories of extraordinary and compelling reasons that allow for a sentence to be modified: the

  petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,

  n.1 (A)–(D). 5

         The United States Court of Appeals for the Fourth Circuit recently explained, however,

  that “[w]hen a defendant exercises his [or her] new right to move for compassionate release on

  his [or her] own behalf . . . § 1B1.13 does not apply, and . . . § 3582(c)(1)(A)’s consistency



         5
             The United States Sentencing Guideline § 1B1.13 provides that:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
         § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                   (1) (A) extraordinary and compelling reasons warrant the reduction; or
                   (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                   years in prison pursuant to a sentence imposed under 18 U.S.C.
                   § 3559(c) for the offense or offenses for which the defendant is imprisoned;
                   (2) the defendant is not a danger to the safety of any other person or to the
                   community, as provided in 18 U.S.C. § 3142(g); and
                   (3) the reduction is consistent with this policy statement.

  U.S.S.G. § 1B1.13.
                                                     8
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 9 of 12 PageID# 1870




  requirement does not constrain the discretion of district courts.” McCoy, 2020 WL 7050097,

  at *7. “As of now, there is no Sentencing Commission policy statement ‘applicable’ to the

  defendants’ compassionate-release motions, which means that district courts need not conform,

  under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining whether there exist

  ‘extraordinary and compelling reasons’ for a sentence reduction.” Id. at *8. As a result of the

  coronavirus outbreak, “courts have found extraordinary and compelling reasons for

  compassionate release when an inmate shows both a particularized susceptibility to the disease

  and a particularized risk of contracting the disease at his prison facility.” United States v.

  Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citing United States

  v. Dungee, No. 7:15cr0005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020); United States v.

  Edwards, 6:17cr0003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020)).

         C.      Courts Must Weigh the Statutory Sentencing Factors Before Granting
                 Compassionate Release

         Even after finding a sufficient “extraordinary and compelling reason” for compassionate

  release, the Court must then consider the § 3553(a) factors and any relevant postconviction

  conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must

  weigh factors including “the nature and circumstances of the offense and the history and

  characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the

  need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence

  to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.” 18

  U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of

  sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).

         The Guidelines policy statement concerning compassionate release further instructs

  Courts to consider the 18 U.S.C. § 3142(g) factors. U.S.S.G. § 1B1.13. These include “the

                                                    9
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 10 of 12 PageID# 1871




  nature and circumstances of the offense charged . . . ; the history and characteristics of the person

  . . . ; [and,] the nature and seriousness of the danger to any person or the community that would

  be posed by the person’s release.” 18 U.S.C. § 3142(g).

                                             III. Analysis

         After due consideration, the Court will deny the Motion because Harris does not present

  extraordinary and compelling circumstances sufficient to necessitate compassionate release.

         The Court first determines that Harris has sufficiently exhausted his administrative

  remedies. Next, the Court finds that the record does not show Harris’s health conditions

  constitute extraordinary and compelling circumstances that render him eligible for

  compassionate release consideration. Courts have found extraordinary and compelling reasons

  for compassionate release “when an inmate shows both a particularized susceptibility to the

  disease and a particularized risk of contracting the disease at his prison facility.” Feiling, 2020

  WL 1821457, at *7 (emphasis added). Here, Harris asserts that he faces a particular

  vulnerability to COVID-19 because of the conditions at USP Lee together with his obesity and

  hypertension, which create an extraordinary and compelling reason to grant compassionate

  release. While Harris contends that the conditions of his confinement and health concerns create

  a particularized risk of contracting the disease, he does not provide medical records to show that

  he suffers a particularized susceptibility to the disease. (See ECF Nos. 201, 205.) The limited

  medical records that he does provide show a “stable” patient with a blood pressure reading of

  138/84. (ECF No. 201-5 at 2.) The Supplement similarly presents scant evidence of any serious

  medical concern, showing only that Harris weighs 238.6 pounds. (Supp., ECF No. 205-1.)

  Harris, a seemingly healthy middle-aged person, presents no other ailments apart from these




                                                   10
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 11 of 12 PageID# 1872




  limited records. His claims of moderate hypertension and obesity, without more, do not

  persuade this Court to grant compassionate release.

         Even if Harris’s medical conditions entitled him to compassionate release consideration,

  the Court finds that the relevant statutory sentencing factors and the relevant Guidelines policy

  statement do not support immediate release. Pursuant to U.S.S.G. § 1B1.13, the Court must

  consider whether extraordinary and compelling reasons warrant the reduction, whether the

  defendant is a danger to the safety of any other person or to the community as provided in

  § 3142(g), and whether the reduction is consistent with the policy statement. Upon review,

  Harris’s criminal history and underlying convictions demonstrate that he presents a serious threat

  to the public because he qualified as a career offender prior to the underlying 2011 offense based

  on prior convictions for voluntary manslaughter, possession of cocaine, and possession of

  cocaine with intent to distribute. He also engaged in witness tampering in this case. Most

  concerningly, Harris has more than one offense involving firearms, which raises concerns about

  public safety should he be released. After reviewing the § 3142(g) factors, the Court determines

  that Harris presents a danger to the community and should not be immediately released.

         Turning to the § 3553(a) factors, the Court acknowledges that Harris has served most of

  his sentence and will move to a residential re-entry center in roughly six months. Additionally,

  upon release, Harris will begin to serve a four-year supervised release term for his offense.

  While the Court finds that this sentence adequately deters criminal conduct, the Court also

  observes that the seriousness of Harris’s offense and the need to protect the public outweigh

  immediate release.

         Harris further contends that the Court should grant his Motion because he has made

  demonstrable efforts while in prison to improve himself and has had good conduct for several



                                                  11
Case 3:11-cr-00156-MHL-RCY Document 206 Filed 12/23/20 Page 12 of 12 PageID# 1873




  years. In United States v. Martin, the Fourth Circuit vacated and remanded the District Court’s

  denial of both defendants’ motions to reduce sentence because the District Court failed to

  address any new mitigating evidence when denying the motions. 916 F.3d at 397–98. The

  Fourth Circuit explained that if an individual is eligible for a sentence reduction, the District

  Court must give weight to the person’s “past transgressions” as well as “the multitude of

  redemptive measures that [the person] has taken.” Id. at 397.

         Here, Harris has shown significant progress and rehabilitation through his current prison

  term. Harris has not received a single disciplinary infraction over the past nine years, an

  accomplishment that this Court rarely sees. (ECF No. 41-3.) His disciplinary record and

  rehabilitative efforts while in prison are commendable. Nonetheless, in light of the seriousness

  of Harris’s crimes, his criminal history, and the lack of documented health concerns, the Court

  concludes that the record before it does not justify Harris’s early release from federal

  imprisonment.

                                            IV. Conclusion

         For the reasons explained above, the Court will
                                                     ill deny the Motion. (ECF No. 194.)


                                                                               /s/
                                                                               / s/
                                                                               /s
                                                                        M.. Hannah
                                                                        M   Haan
                                                                               nnnaah L
                                                                                      La
                                                                                      Lauck
                                                                                       auucck
                                                                  United States District Judge
  Date: December 23, 2020
  Richmond, Virginia




                                                   12
